          Case 6:20-po-00360-HBK Document 14 Filed 01/27/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     MICHAEL OSAGE
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 6:20-po-00360
12                      Plaintiff,                  STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE
13    vs.
14    MICHAEL OSAGE,                                Date: February 23, 2021
                                                    Time: 10:00 a.m.
15                     Defendant.                   Judge: Hon. Helena Barch-Kuchta
16
17            The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Michael Osage, hereby stipulate and jointly move this Court to continue Mr. Osage’s
20   status conference from January 19, 2021 until February 23, 2021. The parties are have reached a
21   tentative settlement pending the resolution of Mr. Osage’s license suspension. Mr. Osage is
22   working to resolve his license suspension through the Department of Motor Vehicles. Mr Osage is
23   currently registered to begin a DMV mandated driver’s course on February 2, 2021. It is the
24   understanding of the parties that he will be eligible for a license after that date. The undersigned
25   defense counsel requests that Mr. Osage’s status conference be continued until February 23, 2021
26   to allow him time to get his driver’s license. The Government does not object.
27   //
28   //
       Case 6:20-po-00360-HBK Document 14 Filed 01/27/21 Page 2 of 2


 1                                                  Respectfully submitted,
 2                                                  McGREGOR SCOTT
                                                    United States Attorney
 3
 4   Dated: January 22, 2021                        /s/ Sean Anderson
                                                    SEAN ANDERSON
 5                                                  Acting Legal Officer
                                                    National Park Service
 6                                                  Yosemite National Park
 7

 8   Dated: January 22, 2021                        HEATHER E. WILLIAMS
                                                    Federal Defender
 9
10                                                  /s/ Benjamin A. Gerson
                                                    BENJAMIN A. GERSON
11                                                  Assistant Federal Defender
                                                    Attorney for Defendant
12                                                  MICHAEL OSAGE
13

14                                                ORDER
15              Good cause appearing, the above stipulation to continue case 6:20-po-00360 JDP until
16   February 23, 2021 is hereby accepted and adopted as the order of this Court.
17
18   IT IS SO ORDERED.
19

20   Dated:         January 26, 2021
                                                        HELENA M. BARCH-KUCHTA
21                                                      UNITED STATES MAGISTRATE JUDGE

22
23
24
25

26
27
28

     ddA
       Osage - Stipulation to Continue                -2-
